91 F.3d 155
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Ronald Lynn BRANUM, Defendant-Appellant.
No. 95-30045.
United States Court of Appeals, Ninth Circuit.
Submitted July 9, 1996.*Decided July 15, 1996.

Before:  HUG, Chief Judge, and SCHROEDER and POOLE, Circuit Judges.


1
MEMORANDUM**


2
Ronald Lynn Branum appeals the district court's denial of his motion for reconsideration of the denial of his motion to vacate on double jeopardy grounds his guilty plea to one count of distribution of methamphetamine and to dismiss the indictment.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
Branum contends that his criminal prosecution violated the Double Jeopardy Clause because it followed the civil forfeiture by Multnomah County, Oregon of a vehicle Branum was driving and $679.  Applying the analytical framework set forth in United States v. Ursery, No. 95-345, 1996 WL 340815 (U.S. June 24, 1996), we conclude that the civil forfeiture of the vehicle and the $679 pursuant to 1989 Oregon Laws Chapter 791 was "neither 'punishment' nor criminal for purposes of the Double Jeopardy Clause."  Id., at * 16.   Accordingly, Branum's criminal prosecution and conviction did not violate the Double Jeopardy Clause.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3